10
u
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Case 3:20-cv-05423-BHS Document 23 Filed 05/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
For THE WESTERN DISTRICT OF WASHINGTON
AT TACOMA

DREW MAcEWEN, ANDREW BARKIS,
Curis CorRyY, BRANDON VICK, KELLY
CHAMBERS, MICHAEL MCKEE, FRAN
WILLS, BRUCE RUSSELL, Phil Fortunato,
Dave McMullan, Isaac Vellekamp, and Marcus
Torrey,

Plaintiffs,
v.

JAY INSLEE, in my official capacity as the
Governor of Washington,

Defendant.

 

 

 

 

No. 3:20-cv-05423

DECLARATION OF ISAAC VELLEKAMP

I, Isaac Vellekamp, make the following declaration under penalty of perjury:

1. Iam a plaintiff in the above-entitled action and have personal knowledge of the facts stated

herein.

2. Lamaresident of Washington.

3. LIamalso the owner of VNives, LLC (“VNives”).

4, VNives is a manufacturer, importer, distributor, and retailer of knives and tools doing business

in Washington state.

5. VNives normally makes and sells safety tools and lifesaving emergency tools for government

employees such as police, firemen, and first responders, all of whom are designated “essential

workforce” by the Appendix to Proclamation 20-25.

MACEWEN V. INSLEE

DECLARATION OF ISAAC VELLEKAMP - 1
No. 3:20-cVv-05423

Arp Law Group PLLC

P.O. Box 11633
Bainbridge Isfand, WA 98110
Phone: (206) 701-9243
10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

MMACEWEN V. INSLEE

 

 

6.

10.

ll.

12.

13.

14.

15.

Case 3:20-cv-05423-BHS Document 23 Filed 05/26/20 Page 2 of 2

VNives also normally engraves medical devices for doctors and nurses, many of whom are also
designated “essential workforce” by the Appendix to Proclamation 20-25.

Despite this, VNives’ application for its employees to be designated as “essential workforce”
was denied.

VNives is closed as a result of the Proclamations.

VNives is closed as a result of the Proclamations even though it is fully capable of complying
with relevant hygienic and social distancing requirements.

VNives is forced to cease selling lifesaving tools even though fast food restaurants, coffee
shops, liquor stores, and marijuana dispensaries in Washington state are permitted to remain
open.

But for the Proclamations, VNives would be selling lifesaving tools.

VNives applied for, and was denied, both Paycheck Protection Program and other Small
Business Administration loans.

Because VNives was denied all loans, I have been forced to continue paying VNives’ employees
out of my own pocket, at a time when the business is not producing any revenue.

1am losing money every day due to the Proclamations.

Because I have been forced to shut down VNives while continuing to pay VNives’ employees,

I have already lost $60,000.

IGP IED’ sT CRE
Suive +

SIGNED, May (77,2020, at furnace uf? , Washington.

 

 

IsAAc VELLEKAMP

ARD Law Group PLLC

DECLARATION OF [SAAC VELLEKAMP - 2
No. 3:20-cv-05423 P.O, Box 11633

Bainbridge Island, WA 98110
Phone: (206) 701-9243
